—Appeal from *1101a judgment of Genesee County Court (Noonan, J.), entered September 7, 2001, convicting defendant upon his plea of guilty of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Contrary to defendant’s contention, County Court was not required to specify a period of postrelease supervision at the time of the plea or at sentencing and thus resentencing is not required (see People v Bloom, 269 AD2d 838, lv denied 94 NY2d 945). Where, as here, the court fails to specify a shorter period, the period of postrelease supervision for the determinate sentence imposed upon defendant’s conviction of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), a class D violent felony offense (§ 70.02 [1] [c]), is three years (see § 70.45 [2]; People v Skye, 298 AD2d 889; see also People v White, 296 AD2d 867). Present — Green, J.P., Pine, Hurlbutt, Burns and Gorski, JJ.